--------------------------------------------------------------------------------

EXHIBIT 10.11

SECURITY AGREEMENT


This Security Agreement (this "Agreement") is made as of APRIL 7, 2008, by and
among Secured Financial Network, Inc., a Nevada corporation (“Debtor”), VPS
Virtual Payment Solutions, Inc. a Florida corporation and wholly-owned
subsidiary of Debtor (“VPS,” and together with Debtor “Obligors”) and Commercial
Holding, AG (“Secured Party”).


BACKGROUND:
 
A.                 Secured Party and Debtor has entered into that certain Credit
and Loan Agreement of even date herewith (the “Loan Agreement”), and VPS will
receive a direct benefit from any loans provided to Debtor under the Loan
Agreement.
 
B.                 As a condition to making any loans under the Loan Agreement,
Secured Party requires the Obligors to grant to Secured Party a security
interest in the Collateral (as defined below).
 
AGREEMENTS:


In consideration of the premises herein contained and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Obligors hereby agree with the Secured Party as follows:


1.             Certain Definitions. Unless otherwise defined herein, or the
context hereof otherwise requires, each term defined in the Texas Uniform
Commercial Code ("UCC") is used in this Agreement with the same meaning;
provided, that if any definition given a term in Chapter 9 of the UCC conflicts
with the definition given that term in any other chapter of the UCC, the Chapter
9 definition shall prevail. Capitalized terms otherwise used but not otherwise
defined in this Agreement shall have the meanings attributed to such terms in
the Loan Agreement (as defined below). As used herein, the following terms have
the meanings indicated:


"Collateral" has the meaning set forth in Section 3.


"Copyrights License" means any and all rights now owned or hereafter acquired by
VPS under any written agreement granting any right to use any Copyright or
Copyright registration.


"Copyrights" means all of the following now owned or hereafter adopted or
acquired by VPS: (a) all copyrights and General Intangibles of like nature
(whether registered or unregistered), all registrations and recordings thereof,
and all applications in connection therewith, including all registrations,
recordings and applications in the United States Copyright Office or in any
similar office or agency of the United States, any state or territory thereof,
or any other country or any political subdivision thereof, and (b) all reissues,
extensions or renewals thereof.


"Default" means the occurrence of any Event of Default.


"Notes" means any promissory notes issued pursuant to the Loan Agreement (as
amended, modified, supplemented, or restated from time to time).

 
1

--------------------------------------------------------------------------------

 

"General Intangibles" means all "general intangibles," as such term is defined
in the UCC, now owned or hereafter acquired by VPS, including (i) all
Intellectual Property Rights, (ii) all tax refunds, (iii) all licenses, permits,
concessions and authorizations, and (iv) all insurance policies.


"Indebtedness" means (a) all indebtedness, obligations and liabilities of Debtor
to the Secured Party under the Note, the Loan Agreement, this Agreement, and the
other Loan Documents, (b) all indebtedness, obligations and liabilities to the
Secured Party under the Notes, (c) interest accruing on, and attorneys' fees,
court costs, and other costs of collection incurred in the collection or
enforcement of any of the indebtedness, obligations and liabilities described in
clauses (a) and (b) above, and (d) any and all renewals and extensions of, or
amendments to, any of the indebtedness, obligations and liabilities described in
clauses (a), (b) and (c) above.


"Intellectual Property Right" means (a) any Patent, Patent License, Copyright,
Copyright License, Trademark, Trademark License, customer list, trade secret or
other intellectual property right or proprietary information, (b) all
registrations and applications to register any such Patent, Copyright, Trademark
or other intellectual property right with any governmental authority and all
renewals and extensions thereof, and (c) the goodwill of the business associated
with or relating to any such Trademark or other intellectual property right.


"Lien" means any lien, mortgage, security interest, charge, or encumbrance of
any kind, including, without limitation, the rights of a vendor, lessor, or
similar party under any conditional sales agreement or other title retention
agreement or lease substantially equivalent thereto, any production payment, and
any other right of or arrangement with any creditor to have his claim satisfied
out of any property or assets, or the proceeds therefrom, prior to the general
creditors of the owner thereof.


"Loan Agreement" is defined in the Background section of this Agreement, and
includes any amendment, modification, supplement or restatement thereof, made
from time to time.


"Loan Documents" means this Agreement, the Loan Agreement, the Notes, any UCC
financing statements and all other documents and instruments heretofore, now or
hereafter evidencing, describing, guaranteeing or securing the Indebtedness
contemplated hereby or in the Loan Agreement or delivered in connection with
this Agreement.


"Patent License" means rights under any written agreement now owned or hereafter
acquired by VPS granting any right with respect to any invention on which a
Patent is in existence.


"Patents" means all of the following in which VPS now holds or hereafter
acquires any interest: (a) all letters patent of the United States or of any
other country, all registrations and recordings thereof, and all applications
for letters patent of the United States or of any other country, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State, or any other country, and (b) all reissues, continuations,
continuations-in-part or extensions thereof.

 
2

--------------------------------------------------------------------------------

 

"Person" shall mean any natural person, corporation, unincorporated
organization, trust, joint-stock company, joint venture, association, company,
limited or general partnership, any government, or any agency or political
subdivision of any government.


"Security Interest" means the security interest granted and the pledge and
assignment made under Article 2.


"Trademark License" means rights under any written agreement now owned or
hereafter acquired by Debtor granting any right to use any Trademark.


"Trademarks" means all of the following now owned or hereafter existing or
adopted or acquired by VPS: (a) all trademarks, trade names, corporate names,
business names, trade styles, service marks, logos, other source or business
identifiers, prints and labels on which any of the foregoing have appeared or
appear, designs and general intangibles of like nature (whether registered or
unregistered), all registrations and recordings thereof, and all applications in
connection therewith, including registrations, recordings and applications in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any state or territory thereof, or any other country or
any political subdivision thereof, (b) all reissues, extensions or renewals
thereof, and (c) all goodwill associated with or symbolized by any of the
foregoing.


"Tribunal" means any court or governmental department, commission, board,
bureau, agency or instrumentality of the United States or of any state,
commonwealth, nation, territory, possession, county, parish or municipality,
whether now or hereafter constituted or existing.


2.             Security Interest. In order to secure the full and complete
payment and performance of the Indebtedness when due, Debtor hereby grants to
Secured Party, for its benefit and the ratable benefit of the Secured Party, a
security interest in the Collateral and pledges and assigns the Collateral to
Secured Party, all upon and subject to the terms and conditions of this
Agreement, the Loan Agreement, and the Notes. Such Security Interest is granted
and the pledge and assignment are made as security only and shall not subject
Secured Party to, or transfer or in any way affect or modify, any obligation of
Debtor with respect to any of the Collateral or any transaction involving or
giving rise thereto.


3.             Collateral. As used herein, the term "Collateral" means (a) all
of Debtor’s equity interest in and to VPS, and (b) all of the assets and
property of VPS whether now owned or hereinafter acquired by Debtor, including
but not limited to the following items and types of property:
 
3.1           all documents and instruments in the name of VPS.


3.2           all accounts, General Intangibles, chattel paper, commercial tort
claims, deposit accounts, goods, investment property, letters of credit,
letter-of-credit rights, money, as-extracted collateral, and instruments however
evidenced or acquired, or in which VPS now has or hereafter acquires any rights
(or any successor or assign of such obligors).

 
3

--------------------------------------------------------------------------------

 

3.3           all of Debtor's fixtures, equipment and inventory and all parts
thereof and all accessions, additions, attachments, improvements, substitutions,
and replacements thereto and therefor.


3.4           all rights to use any software installed on the equipment and
inventory identified in Section 3.3.


3.5           all cash and noncash proceeds and other rights arising from or by
virtue of, or from the voluntary or involuntary sale or other disposition of, or
collections with respect to, or other claims against any other Person or entity
with respect to, all or any part of the foregoing Collateral.
 
3.6           all books and records concerning any of the Collateral.


4.             Representations and Warranties. Obligors jointly and severally
represent and warrant to Secured Party that:


4.1            debtor is a corporation organized and existing in the State of
Nevada and VPS is a corporation organized and existing in the State of Florida.


4.2            obligors’ place of business and chief executive office is where
each Obligor is entitled to receive notices hereunder; and the present and
foreseeable location of VPS' books and records concerning any of the Collateral
is at 1180 SW 36th Ave., Suite 204 Pompano Beach, Fl 33069  (but the failure of
such description to be accurate or complete shall not impair the Security
Interest in such Collateral); and all such books, records, and Collateral are in
VPS' possession except for inventory leased to VPS’ customers in the ordinary
course of business.


4.3           the delivery at any time by an Obligor to Secured Party of
Collateral or of additional specific descriptions of certain Collateral shall
constitute a representation and warranty by Obligors to Secured Party that the
representations and warranties of this Article are true and correct with respect
to each item of such Collateral.


5.             Certain Covenants. Until the Indebtedness is paid and performed
in full, Obligors each covenant and agree with Secured Party that Obligors will:


5.1           maintain, at the place where Debtor is entitled to receive notices
under the Loan Agreement, and permit representatives of any Secured Party at any
time during normal business hours to inspect and make abstracts from such
records, and furnish to Secured Party, at such intervals as Secured Party may
reasonably request, such documents, lists, descriptions, certificates and other
information as may be necessary or proper to keep Secured Party informed with
respect to the identity, location, status, condition and value of the
Collateral.


5.2           promptly notify Secured Party of any material claim, action, or
proceeding affecting title to all or any portion of the Collateral or the
Security Interest and, at the request of a Secured Party, appear in and defend,
at Obligors’ expense, any such action or proceeding, except with respect to
Permitted Liens.  Promptly notify Secured Party of any material change in any
fact or circumstances represented or warranted by Obligors with respect to any
of the Collateral or the Indebtedness.

 
4

--------------------------------------------------------------------------------

 
 
5.3           not sell or otherwise dispose of, or permit the sale or
disposition of, any of the Collateral, except inventory sold or abandoned in the
ordinary course of business. Not create, incur or suffer or permit to be created
or incurred or to exist any charge or Lien upon or against any of the
Collateral, except for Permitted Liens.


5.4           after the occurrence and during the continuation of a Default,
hold in trust for Secured Party, as property of Secured Party, all collections
and proceeds of, or payments made in respect of, all Collateral at any time
received by Obligors and immediately deliver same to Secured Party; provided
that Secured Party at its option permits Obligors to retain such collections and
proceeds of, or payments made in respect of, all Collateral.


5.5           at Obligors' expense and Secured Party's request, before or after
a Default, file or cause to be filed such applications and take such other
actions as Secured Party may reasonably request to obtain the consent or
approval of any Tribunal to the Secured Party's rights hereunder, including,
without limitation, the right to sell all the Collateral upon a Default without
additional consent or approval from such Tribunal.


5.6           from time to time promptly execute and deliver to Secured Party
all such other assignments, certificates, supplemental documents and financing
statements, and do all other acts or things as Secured Party may reasonably
request in order to more fully create, evidence, perfect, continue and preserve
the priority of the Security Interest.


5.7           keep Collateral that is inventory or equipment in good repair,
working order, and condition, normal wear and tear excepted.


5.8           keep the Collateral insured, in accordance with the past practices
of the business prior to the Closing date, with financially sound and reputable
insurance companies, and in at least such reasonable amounts and against at
least such normal risks as are usually insured against in the same general area
by companies of established repute engaged in the same or similar businesses.


5.9           not cause or permit any change to be made in any Obligors’ name,
identity or corporate structure, or any change to be made to any Obligors’
jurisdiction of organization or the address of its chief executive office,
unless such Obligor shall have first (1) notified Secured Party of such change
at least thirty (30) days prior to the effective date of such change, and (2)
taken all action requested by Secured Party for the purpose of further
confirming and protecting Secured Party' security interests and rights under
this Agreement and the perfection and priority thereof.  In any notice furnished
pursuant to this subsection, each Obligor will expressly state that the notice
is required by this Agreement and contains facts that may require additional
filings of financing statements or other notices for the purposes of continuing
perfection of Secured Party's security interest in the Collateral.

 
5

--------------------------------------------------------------------------------

 

5.10          the Obligors authorizes the Secured Party to file at any time and
from time to time any financing statement, amendments thereto and continuation
statements relating to the Collateral that Secured Party deems necessary to
maintain a perfected first-priority security interest in the Collateral, subject
to Permitted Liens. Obligors shall, at their own expense, make, execute,
endorse, acknowledge, file and deliver to Secured Party from time to time such
financing statements, lists, descriptions and designations of its Collateral,
acknowledgements of the security interest created hereby to third parties
vouchers, invoices, control agreements, confirmatory assignments, conveyances,
transfer endorsements, powers of attorney, certificates, reports and other
assurances or instruments and take such further steps relating to the Collateral
and other property or rights covered by the security interests hereby granted,
which Secured Party may reasonably request, in a form reasonably satisfactory to
Secured Party, to create, preserve, protect and perfect the security interests
and the priority thereof granted by Obligors to Secured Party in and to the
Collateral.  Obligors shall pay any applicable filing fees and related expenses.
Each Obligor authorizes the Secured Party at any time and from time to time to
file any financing statements related to the Collateral without the signature of
any Obligor.


5.11          hold in trust for Secured Party all Collateral that is chattel
paper, instruments, or documents at any time received by Obligors and promptly
deliver same to Secured Party unless Secured Party at its option (which may be
evidenced only by a writing signed by Secured Party stating that Secured Party
elects to permit Debtor to so retain) permits an Obligor to retain the same, but
any chattel paper, instruments, or documents so retained shall be marked to
state that they are assigned to Secured Party (but the failure of same to be so
marked shall not impair the Security Interest thereon).


5.12          for any Collateral (other than inventory leased to VPS’ customers
in the ordinary course of business) that is a fixture or an accession which has
been attached to real estate or other goods prior to the perfection of the
Security Interest, furnish Secured Party, upon demand, a disclaimer of interest
in each such fixture or accession and a consent in writing to the Security
Interest of Secured Party therein, signed by all Persons having any interest in
such fixture or accession by virtue of any interest in the real estate or other
goods to which such fixture or accession has been attached.


5.13          if certificates of title are issued or outstanding with respect to
any of the Collateral, cause the Security Interest to be properly noted thereon.


5.14          use its best efforts to obtain as promptly as possible, and in any
event within 30 days, any consents which may be required under any office or
warehouse lease to which VPS is party; provided, that if such a consent with
respect to any lease is not obtained within such 30-day period, VPS may not
store Collateral at the locations subject to such lease in excess of an
aggregate book value of $100,000.


6.             Events of Default; Remedies.  Upon the occurrence of a Default,
Obligors shall be in default under this Agreement and a Default shall exist
hereunder.  Should a Default occur, Secured Party may, at its election, exercise
any and all rights and remedies available to a secured party under the UCC, in
addition to any and all other rights and remedies afforded by the Loan Agreement
and Notes or any related document thereto, at law, in equity or otherwise,
including, without limitation, (a) reducing any claim to judgment; (b)
foreclosing the Security Interest and any other Liens that Secured Party may
have or otherwise realize upon any and all of the rights Secured Party may have
in and to the Collateral, or any part thereof; (c) requiring Obligors to
assemble all or part of the Collateral and make it available to Secured Party at
a place to be designated by Secured Party which is reasonably convenient to
Obligors and Secured Party; and (d) applying by appropriate judicial proceedings
for appointment of a receiver for all or part of the Collateral (and each
Obligor hereby consents to any such appointment).

 
6

--------------------------------------------------------------------------------

 
 
6.1           Notice. Reasonable notification of the time and place of any
public sale of the Collateral, or reasonable notification of the time after
which any private sale or other intended disposition of the Collateral is to be
made, shall be sent to Obligors and to any other Person entitled to notice under
the UCC; provided, that if any of the Collateral threatens to decline speedily
in value or is of the type customarily sold on a recognized market, Secured
Party may sell or otherwise dispose of the Collateral without notification,
advertisement or other notice of any kind. It is agreed that notice sent or
given not less than ten (10) calendar days prior to the taking of the action to
which the notice relates is reasonable notification and notice for the purposes
of this section.


6.2           Application of Proceeds. Secured Party shall apply the proceeds of
any sale or other disposition of the Collateral under this Section in the
following order: first to the payment of all its expenses incurred in retaking,
holding, and preparing any of the Collateral for sale(s) or other disposition,
in arranging for such sale(s) or other disposition, and in actually selling or
disposing of the same (all of which are part of the Indebtedness); second,
toward repayment of amounts expended by Secured Party under Section 7 hereof,
and third, toward payment of the balance of the Indebtedness in such order and
manner as Secured Party, in its discretion, may deem advisable. Any surplus
remaining shall be delivered to the applicable Obligor or as a court of
competent jurisdiction may direct.  If the proceeds are insufficient to pay the
Indebtedness in full, Debtor shall remain liable for any deficiency.


7.             Other Rights of Secured Party.


7.1           Performance.  In the event Obligors shall fail to keep the
Collateral in good repair, working order, and condition as required in this
Agreement, or to pay when due all taxes on any of the Collateral, or to preserve
the priority of the Security Interest in any of the Collateral, or to keep the
Collateral insured as required by this Agreement, or otherwise fail to perform
any of its obligations under any Loan Documents with respect to the Collateral,
then Secured Party may, at its option, but without being required to do so, make
such repairs, pay such taxes, prosecute or defend any suits in relation to the
Collateral, or insure and keep insured the Collateral in any amount deemed
appropriate by Secured Party, or take all other action which Obligors are
required, but has failed or refused, to take under the Loan Documents. Any sum
which may be expended or paid by Secured Party under this section (including,
without limitation, court costs and reasonable attorneys' fees) shall bear
interest from the dates of expenditure or payment at the Maximum Legal Rate
until paid and, together with such interest, shall be payable by Debtor to
Secured Party for the account of the Secured Party upon demand and shall be part
of the Indebtedness.

 
7

--------------------------------------------------------------------------------

 

7.2           Collection. During the existence of a Default, upon notice from
Secured Party, each Obligor with respect to any payments on any of the
Collateral (including, without limitation, insurance proceeds payable by reason
of loss or damage to any of the Collateral) is hereby authorized and directed by
each Obligor to make payment directly to Secured Party, regardless of whether an
Obligor was previously making collections thereon.  Each Obligor hereby appoints
Secured Party as its attorney-in-fact, and during the existence of a Default,
Secured Party shall have the right in its own name or in the name of an Obligor
to compromise or extend time of payment with respect to all or any portion of
the Collateral for such amounts and upon such terms as Secured Party may
determine; to demand, collect, receive, receipt for, sue for, compound and give
acquittance for any and all amounts due or to become due with respect to
Collateral; to take control of cash and other proceeds of any Collateral; to
endorse the name of such Obligor on any notes, acceptances, checks, drafts,
money orders, or other evidences of payment on Collateral that may come into the
possession of Secured Party, and to deposit or otherwise handle the same; to
sign the name of Obligor on any invoice or bill of lading relating to any
Collateral, on any drafts against Persons making payment with respect to
Collateral, on assignments and verifications of accounts or other Collateral and
on notices to Persons making payment with respect to Collateral; to receive,
open, and dispose of all mail addressed to the Company relating to Collateral;
to send requests for verification of obligations to any Person obligated
thereunder; and to do all other acts and things necessary to carry out the
intent of this Agreement. If any Person fails or refuses to make payment on any
Collateral when due, Secured Party is authorized, in its sole discretion, either
in its own name or in the name of Obligor, to take such action as Secured Party
shall deem appropriate for the collection of any amounts owed with respect to
Collateral or upon which a delinquency exists. Regardless of any other provision
hereof, however, Secured Party shall never be liable for their failure to
collect, or for their failure to exercise diligence in the collection of, any
amounts owed with respect to Collateral, nor shall they be under any duty
whatever to anyone except Debtor to account for funds that it shall actually
receive hereunder. Without limiting the generality of the foregoing, Secured
Party shall have no responsibility for ascertaining any maturities, calls,
conversions, exchanges, offers, tenders or similar matters relating to any
Collateral, or for informing Obligors with respect to any of such matters
(irrespective of whether Secured Party or any Secured Party actually has, or may
be deemed to have, knowledge thereof). The release of Secured Party to any
Person shall be a full and complete release, discharge and acquittance to such
Person, to the extent of any amount so paid to Secured Party. The power granted
under this Section 7.2, being coupled with an interest, is irrevocable while any
Collateral or Indebtedness remains unpaid.


7.3           Certain Proceeds. During the existence of a Default, any cash
proceeds of Collateral which come into the possession of Secured Party
(including, without limitation, insurance proceeds) may, at Secured Party's
option, be applied in whole or in part to the Indebtedness (to the extent then
due), be released in whole or in part to or on the written instructions of an
Obligor for any general or specific purpose, or be retained in whole or in part
by Secured Party as additional Collateral.  Any cash Collateral in the
possession of Secured Party may be invested by Secured Party in certificates of
deposit issued by any state or national bank having combined capital and surplus
greater than $10,000,000, or in securities issued or guaranteed by the United
States of America or any agency thereof. Secured Party shall never be obligated
to make any such investment and shall never have any liability to any Obligor
for any loss which may result therefrom. All interest and other amounts earned
from any investment of Collateral may be dealt with by Secured Party in the same
manner as other cash Collateral.

 
8

--------------------------------------------------------------------------------

 
 
7.4           Use of Collateral. During the existence of a Default, should any
Collateral come into the possession of Secured Party, such party may use such
Collateral for the purpose of preserving it or its value pursuant to the order
of a court of appropriate jurisdiction or in accordance with any other rights
held by the Secured Party in respect of such Collateral.  Each Obligor covenants
to promptly reimburse and pay to Secured Party, at such party's request, the
amount of all reasonable expenses (including, without limitation, the cost of
any insurance and payment of taxes or other charges) incurred by such party in
connection with its custody and preservation of Collateral, and all such
expenses, costs, taxes and other charges shall bear interest at the maximum rate
permitted by law until repaid and, together with such interest, shall be payable
by Obligor to the Secured Party upon demand and shall become part of the
Indebtedness. However, the risk of accidental loss or damage to, or diminution
in value of, Collateral is on Obligors, and Secured Party shall have no
liability whatever for failure to obtain or maintain insurance, nor to determine
whether any insurance ever in force is adequate as to amount or as to the risks
insured. With respect to Collateral that is in the possession of Secured Party,
such party shall have no duty to fix or preserve rights against prior parties to
such Collateral and shall never be liable for any failure to use diligence to
collect any amount payable in respect of such Collateral, but shall be liable
only to account to Obligors for what they may actually collect or receive
thereon.


7.5           Subrogation. If any of the Indebtedness is given in renewal or
extension or applied toward the payment of indebtedness secured by any Lien,
Secured Party shall be, and are hereby, subrogated to all of the rights, titles,
interests, and Liens securing the indebtedness so renewed, extended, or paid.


8.             Power of Attorney.


8.1           Power of Attorney.  Each Obligor hereby irrevocably constitutes
and appoints Secured Party (and all officers, employees or agents designated by
Secured Party), with full power of substitution, as Obligors' true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of Obligors and in the name of Obligors or in its own name, from time to
time in Secured Party's discretion, with or without notice to or assent by
Obligors, to take any and all of the following actions permitted by Obligors in
the Loan Documents and to enforce any and all rights of Obligors pursuant to the
Loan Documents.  Obligors hereby ratify, to the extent permitted by law, all
that Secured Party shall lawfully do or cause to be done by virtue
hereof.  Secured Party, as authority for Obligors to take any action or actions
contemplated hereby, shall not be required to inquire into or seek confirmation
from Obligors as to the authority of Obligors to take any action described
above, or as to the existence of or fulfillment of any condition to this power
of attorney, which is intended to grant to Secured Party unconditionally the
authority to take and perform the actions contemplated herein, and each Obligor
irrevocable waives any right to commence any suit or action, in law or equity,
against any person or entity which acts in reliance upon or acknowledges the
authority granted under this power of attorney. The power of attorney granted
hereby is coupled with an interest, and may not be revoked or canceled by an
Obligor without Secured Party's written consent prior to the payment in full of
all of the Indebtedness owed to Secured Party pursuant to the Loan Agreement, or
until such time as all of the Collateral has been exhausted in the satisfaction
or partial satisfaction of the Indebtedness.

 
9

--------------------------------------------------------------------------------

 

9.             Miscellaneous.


9.1           Term. Upon full and final payment and performance of the
Indebtedness, this Agreement shall thereafter terminate and the Security
Interest will be released; provided that no Obligor, if any, on any of the
Collateral shall ever be obligated to make inquiry as to the termination of this
Agreement, but shall be fully protected in making payment directly to Secured
Party.


9.2           Actions Not Releases. The Security Interest and each Obligor's
obligations and Secured Party's rights hereunder shall not be released,
diminished, impaired or adversely affected by the occurrence of any one or more
of the following events: (a) the taking or accepting of any other security or
assurance for any or all of the Indebtedness; (b) any release, surrender,
exchange, subordination or loss of any security or assurance at any time
existing in connection with any or all of the Indebtedness; (c) the insolvency,
bankruptcy or lack of corporate or trust power of any party at any time liable
for the payment of any or all of the Indebtedness, whether now existing or
hereafter occurring; (d) any renewal, extension or rearrangement of the payment
of any or all of the Indebtedness, or any adjustment, indulgence, forbearance or
compromise that may be granted or given by Secured Party to an Obligor; (e) any
neglect, delay, omission, failure or refusal of Secured Party to take or
prosecute any action in connection with any other agreement, document, guaranty
or instrument evidencing, securing or assuring the payment of all or any of the
Indebtedness; (f) any failure of Secured Party to notify an Obligor of any
renewal, extension or assignment of the Indebtedness or any part thereof, or the
release of any security, or of any other action taken or refrained from being
taken by Secured Party against an Obligor or any new agreement between an
Obligor and Secured Party, it being understood that Secured Party shall not be
required to give any Obligor any notice of any kind under any circumstances
whatsoever with respect to or in connection with the Indebtedness, including,
without limitation, notice of acceptance of this Agreement, or any Collateral
ever delivered to or for the account of Secured Party; (g) the illegality,
invalidity or unenforceability of all or any part of the Indebtedness against
any party obligated with respect thereto by reason of the fact that the
Indebtedness, or the interest paid or payable with respect thereto, exceeds the
amount permitted by Law, the act of creating the Indebtedness, or any part
thereof, is ultra vires, or the officers, partners or trustees creating same
acted in excess of their authority, or for any other reason; (h) if any payment
by any party obligated with respect thereto is held to constitute a preference
under applicable laws or for any other reason Secured Party is required to
refund such payment or pay the amount thereof to someone else; or (i) the
modification of, amendment to, or waiver of compliance with any terms of the
Notes or any of the Loan Documents without the notification or consent of an
Obligor, except as required therein (the right to such notification and consent
being herein specifically waived by the Obligor).


9.3           Waivers. Each Obligor waives (a) any right to require Secured
Party to proceed against any other Person, to exhaust its rights in the
Collateral, or to pursue any other right which Secured Party may have; (b) with
respect to the Indebtedness, presentment and demand for payment, protest, notice
of protest and nonpayment, and notice of the intention to accelerate; and (c)
all rights of marshaling in respect of any and all of the Collateral.

 
10

--------------------------------------------------------------------------------

 


9.4           Financing Statement. Secured Party shall be entitled at any time
to file this Agreement or a carbon, photographic, or other reproduction of this
Agreement, as a financing statement, but the failure of Secured Party to do so
shall not impair the validity or enforceability of this Agreement.


9.5           Captions; Arrangements; References. The headings, captions and
arrangements used herein are, unless specified otherwise, for convenience only
and shall not be deemed to limit, amplify or modify the terms hereof nor affect
the meaning thereof. Whenever herein the singular number is used, the same shall
include the plural where appropriate, and vice versa and words of any gender
herein shall include each other gender where appropriate. The words "herein,"
"hereof," and "hereunder," and other words of similar import refer to this
Agreement as a whole and not to any particular part or subdivision hereof.
Reference herein to "Articles" and "Sections" are to articles and sections of
this Agreement.


9.6           Notices. All notices, requests, demands, claims, and other
communications hereunder will be in writing and shall be given in accordance
with the terms of the Loan Agreement.


9.7           Exceptions to Covenants. Obligors shall not be deemed to be
permitted to take any action or fail to take any action which is permitted as an
exception to any of the covenants contained herein if such action or omission
would result in the breach of any other covenant contained herein.


9.8           Survival.  All covenants, agreements, undertakings,
representations and warranties made herein shall survive all closings hereunder
and, except as otherwise indicated, shall not be affected by any investigation
made by any party.


10.           Governing Law. This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of Florida without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Florida or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Florida.


11.           Invalid Provisions. If any provision hereof is held to be illegal,
invalid or unenforceable under present or future applicable laws effective
during the term hereof, such provision shall be fully severable; this Agreement
shall be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part hereof; and the remaining provisions hereof
shall remain in full force and effect and shall not be affected by the illegal,
invalid, or unenforceable provision or by its severance herefrom. Furthermore,
in lieu of such illegal, invalid or unenforceable provision there shall be added
automatically as a part hereof a provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and be legal, valid and
enforceable.

 
11

--------------------------------------------------------------------------------

 

12.           Entirety and Amendments. This Agreement, the Loan Agreement, and
the Loan Documents embody the entire respective agreements between the parties,
supersede all prior agreements and understandings, if any, relating to the
subject matter hereof, and may be amended only by an instrument in writing
executed jointly by an authorized officer of each party hereto and supplemented
only by documents delivered or to be delivered in accordance with the express
terms hereof.


13.           Multiple Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.


14.           Parties Bound; Assignment. This Agreement shall be binding upon
and shall inure to the benefit of Debtor, VPS and Secured Party, and their
respective successors and assigns; provided, however, that Obligors may not
assign any of their respective rights hereunder without the prior written
consent of the Secured Party, and any such assignment made without such consent
will be void.


15.           Indemnification.  Other than the exercise of reasonable care by
Secured Party in the physical custody of the Collateral, Debtor hereby assumes
all liability for the Collateral, for the Security Interest, and for any use,
possession, maintenance, and management of, all or any of the Collateral,
including, without limitation, any taxes arising as a result of, or in
connection with, the transactions contemplated herein, and agrees to assume
liability for, and to indemnify and hold Secured Party harmless from and
against, any and all claims, causes of action, or liability, for injuries to or
deaths of Persons and damage to property, howsoever arising from or incident to
such use, possession, maintenance, and management, whether such Persons be
agents or employees of any Obligor or of third parties, or such damage be to
property of any Obligor or of others.  Each Obligor agrees to indemnify, save,
and hold Secured Party harmless from and against, and covenants to defend
Secured Party against, any and all losses, damages, claims, costs, penalties,
liabilities, and expenses, including, without limitation, court costs and
attorneys' fees, howsoever arising or incurred because of, incident to, or with
respect to Collateral or any use, possession, maintenance, or management
thereof, except losses, damages, claims, costs, penalties, liabilities, and
expenses resulting from Secured Party's gross negligence or willful misconduct.


 


 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE TO IMMEDIATELY
FOLLOW.]
 

 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Debtor, VPS and Secured Party have caused this Agreement to
be duly executed on the date set forth below.




SECURED PARTY:
 
COMMERCIAL HOLDING AG






By: ________________________________________
Title: _______________________________________
Address:                2201 Lakeside Dr.
Lexington, KY 40502-3020
Attention:              Frank Barker, Managing Partner
Phone:                    859.455.9255
Fax:                         859.455.8355


DEBTOR


SECURED FINANICAL NETWORK, INC.






By: _________________________________________
Title: ________________________________________
Address:                1180 SW 36th Ave., Suite 204
Pompano Beach, Fl 33069
Attention:              Jeffrey Schultz, President/CEO
Phone:                    954.376.5611
Fax:                          954.337.2835


VPS                                                                         VPS
VIRTUAL PAYMENT SOLUTIONS, INC.






By: /s/  Jeffrey L.
Schultz                                                          
     JEFFREY L. SCHULTZ                                                        
     TITLE: CEO
Address:                1180 SW 36th Ave., Suite 204
Pompano Beach, Fl 33069
Attention:              Jeffrey Schultz, CEO
Phone:                    954.376.5611
Fax:                          954.337.2835
 
 
 
 
13

--------------------------------------------------------------------------------